DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
More particularly applicant does not appear to have had possession of a “one of the first drive system and the second drive system” as claimed to be capable of performing the function “erases the acquired shift positions when the first control unit and the second control unit communicate with each other, so that it is detected that at least one of the shift positions corresponding to the plurality of valley portions is not acquired in the other drive system”.  The first and second drive systems are described in the written description in only very broad terms without any description of any specific algorithm steps to achieve the claimed functioning.  To the contrary, figure 14 depicts five “communicate” steps without any “erases” step much less an “erases” step resulting in a “detected” step.  The erasing/detecting functions claimed and disclosed as being achieved by the drive systems amount to a description of the outcome, not a means for achieving that outcome as is required to establish possession of computer-implemented means-plus-function limitations (See MPEP 2181 II B).1







Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
It is unclear whether there is sufficient algorithm disclosure that is adequate to perform all of the claim 5 functions.  See also the 35 USC 112(a) written description rejection elsewhere above, MPEP 2181 II (B) and MPEP 2181 III, which state “if it is unclear whether there is sufficient supporting structure or whether the algorithm is adequate to perform the entire claimed function, it is appropriate to reject the claim under 35 U.S.C. 112(b)”.
The claim 5 step of “erases the acquired shift positions when the first control unit and the second control unit communicate with each other” is unclear for contradicting the disclosure.  See applicant’s figure 14 which shows five “communicate” steps that occur without any “erases” step as claimed.2
Claim 5 is unclear as to what element the pronoun “it” is to refer in the phrase “it is detected”.
It is unclear how and/or why the claim 5 “erases” step results in “so that it is detected that at least one of the shift positions corresponding to the plurality of valley portions is not acquired in the other drive system, i.e., how does erasure cause detection?
The last two lines of claim 5 recite “the other drive system” without proper antecedent basis such that it is unclear which, if any, of the previous drive systems the phrase is to refer, or if an additional system is to be set forth.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakaguchi US 2020/0370644.
Claim 1. A shift device comprising: a shift switching member (21) including a plurality of valley portions (22, 221, 222) corresponding to shift positions; a motor (10) that includes a rotor (see “rotor [not shown] of the motor”) and a stator (a stator is an inherent part of the disclosed  “DC brushless motor” having a “rotor”)3 and that is configured to drive the shift switching member; a first drive system (51 and/or 41) including a first control unit (51 and/or 41) configured to control a voltage for driving the motor; a second drive system (52 and/or 42) that is provided separately from the first drive system and that includes a second control unit (52 and/or 42) configured to control a voltage for driving the motor; and a positioning member (26) configured to establish the shift positions in a state in which the positioning member is fitted into any one of the plurality of valley portions of the shift switching member (see fig.5), wherein the shift device is configured to acquire the shift positions when the motor is driven by the voltage output from one of the first drive system and the second drive system to move the positioning member such that the positioning member continuously passes through the plurality of valley portions (See the written description of functioning of “continuation controller” and the above bolded elements).  
Claim 2. The shift device according to claim 1, wherein when the motor is driven by the voltage output from one of the first drive system and the second drive system to move the positioning member such that the positioning member continuously passes through the plurality of valley portions, the movement of the positioning member due to the driving of the motor by the voltage output from one of the first drive system and the second drive system is stopped (see written description “stop controller”) for a predetermined time on the basis that the positioning member is disposed in a section of each of valley bottoms of the plurality of valley portions.  
Claim 3. The shift device according to claim 2, wherein the motor is re-driven (see written description of “continuation controller”) by outputting the voltage again from one of the first drive system and the second drive system on the basis that the movement of the positioning member is stopped for the predetermined time.  
Claim 4. The shift device according to claim 3, wherein the first control unit and the second control unit are communicable with each other (see written descriptions of “communicate with each other”), and the first control unit and the second control unit communicate with each other so that one of the first drive system and the second drive system that outputs the voltage determines a timing of re-driving the motor.  
Claim 5 (as best understood, see 35 USC 112 rejections).4  The shift device according to claim 1, wherein the first control unit and the second control unit are communicable with each other (see written descriptions of “communicate with each other”), and one of the first drive system and the second drive system that outputs the voltage erases (see written descriptions of “canceled”, alternatively erasure of values would be obvious in order to allow new values that store during shifting) the acquired shift positions corresponding to the plurality of valley portions when the first control unit and the second control unit communicate with each other, so that it is detected that at least one of the shift positions corresponding to the plurality of valley portions is not acquired in the other drive system (see written description of “abnormality”, “standby mode” and “fail mode”).  
Claim 6. The shift device according to claim 1, further comprising: a first motor rotation angle sensor (131) and a second motor rotation angle sensor (132) that are configured to measure a rotation angle of the motor; and a first output shaft sensor (161) and a second output shaft sensor (162) that are configured to measure a rotation angle of an output shaft (15) connected to the shift switching member, wherein the first control unit executes control for acquiring the shift positions based on measurement values (SGN_e1, SGN_s1) of the first motor rotation angle sensor and the first output shaft sensor, and the second control unit executes control for acquiring the shift positions based on measurement values (SNG_e2, SGN_s2) of the second motor rotation angle sensor and the second output shaft sensor (See para. 0049-0052).

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2181 II B states, in part, “An algorithm is defined, for example, as ‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’ Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945”.  MPEP 2181 II B further states “In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification."). The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all) (unpublished). EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015) (disagreeing "that a microprocessor can serve as sufficient structure for a software function if a person of ordinary skill in the art could implement the software function"); Blackboard, 574 F.3d at 1385 (explaining that "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’ to satisfy [pre-AIA ] section 112, paragraph 6, not whether a person of skill in the art could devise some means to carry out the recited function").
        
        2 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        3 Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the prior art DC brushless motor with rotor also had a stator since the examiner takes Official Notice that it was extremely well known in the DC motor art for a stator to be necessary for proper functioning of the motor.
        
        4 As noted in the 35 USC 112 rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim 5 limitations.  In the interest of compact prosecution, the examiner has applied the prior art in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).